Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The crossed out IDS is not a proper IDS statement as it lacks places for examiner’s initials etc.

	The instant claims are broader than the subject matter described in the parent application in that the parent’s solubility requirements are no longer required. Omission of a limitation (ie the solubility requirements) broadens the claims relative to what was disclosed to be necessary in the parent (see MPEP2163.05)
Claim 1’s negative limitation in regards to other parts of the ball lacking the fluorescent dye/pigment is also lacking basis in the parent (see MPEP2173.05(i)).

The effective filing date for the instant claims is 10/15/19 as the current claims are not supported by the parent.
The status of the parent as well as a corrected relationship (cannot be a “continuation” due to the new matter) to the instant application must inserted at page 1 of the specification. Deletion of the priority claim would also suffice. A new oath is also necessary.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction Insertion of claim 1’s negative limitation in regards to other parts of the ball lacking the fluorescent dye/pigment must be placed into the specification.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. It is unclear what constitutes “fixed” and how it differs from merely being “in the second resin”.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi 2018/0178076.
	Hayashi exemplifies (#7) a golf ball cover of 100 parts polyurethane (ie applicant’s first base resin), 0.2 parts light stabilizer JF-90, 0.05 parts TiO2, 4.5 parts fluorescent pigment FX305 and 0.25 parts barium ricinoleate (ie applicant’s fatty acid salt). FX305 has the fluorescent pigment in a benzoguanamine resin (paragraph 109). The ball’s core (table 2) lacks a fluorescent pigment/dye.
	The seemingly inconsistent position of denying the parent’s filing date to the instant application’s claims, yet rejecting the claims based on the publication of the parent is proper. See In re Lukach 169 USPQ 795 where the parent’s disclosure of a single Mw/Mn data point failed to support the range of Mw/Mn later claimed in a child application. However, this single data point did justify an anticipation rejection based on the publication of the parent.

	In regards to applicant’s dependent claims:
	FX305 is one of applicants preferred pigments “fixed” to the benzoguanamine (page 29 line 15 of spec).

Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nakamura 2013/0085016.
	Nakamura exemplifies (#7 of table 7) a golf ball having cover C5. C5 (table 3) is a blend of 70 parts Himilan AM7329, 30 parts Nucrel N1050H, 1 part EPO Color FP3000, 1 part EPO Color FP40 and 0.2 parts TiO2. HimilanAM7329 is one of applicant’s preferred ionomeric “first base resins” (see applicant’s spec page 12 line 25 to page 13 line 10). EPO Color FP3000 is one of applicant’s preferred fluorescent pigments fixed in benzoguanamine (page 29 line 9-11 of applicant’s spec).
The ball’s core (table 1) lacks a fluorescent pigment/dye. 
Also note that prior to painting, the ball lacks fluorescent pigment/dye everywhere else in its structure.
		
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Nakamura 2013/0085016.
	Nakamura exemplifies (#C1 of table 10) a golf ball having cover C1. C1 (table 3) is a blend of 70 parts Himilan AM7329, 30 parts Nucrel N1050H and 3 parts EPO Color FP3000. HimilanAM7329 is one of applicant’s preferred ionomeric “first base resins” (see applicant’s spec page 12 line 25 to page 13 line 10). EPO Color FP3000 is one of applicant’s preferred fluorescent pigments fixed in benzoguanamine (page 29 line 9-11 of applicant’s spec).
The ball lacks fluorescent pigment/dye elsewhere in its structure.


 Nakamura claims (#7) a golf ball whose cover contains a base resin and a fluorescent pigment. The cover can be a polyurethane (paragraph 41) which is applicant’s preferred “first base resin” (see applicant’s claim 12). The fluorescent pigment can be EPO Color FP3000 (table 3) which is one of applicant’s preferred fluorescent pigments (page 29 line 9 of applicant’s spec). The ball’s core (table 1) lacks a fluorescent pigment/dye.
It would have been obvious to “pair” polyurethane with EPO Color FP3000 as any combination of named base resin with a named fluorescent pigment is obvious from Nakamura’s disclosure. 

In regards to applicant’s dependent claims:
The amount of fluorescent pigment is typically 1-2pph (table 3)
TiO2 may also be included with the fluorescent pigment (C5 of table 2).
 
Claim 4 rejected under 35 U.S.C. 103 as obvious over Nakamura 2013/0085016 in view of Berard 4798386.
Nakamura 2013/0085016 applies as explained above.
Nakamura does not suggest UV absorbers in the cover.
	Berard (col 3 line 15-20) teaches that the presence of UV stabilizers are favorable in fluorescent pigmented golf ball covers.


Claims 7-9,11,13,14 and 16 are rejected under 35 U.S.C. 103 as obvious over Nakamura 2013/0085016 in view of Kasashima 2014/0200100.
Nakamura applies as explained above. Nakamura does not suggest the inclusion of fatty acid salts.
Fatty acid salts are well known additives to ionomeric golf ball covers. Kasashima (paragraph 78) explain that fatty acid metal salts act as lubricants (eg processing aids, slip enhances or dispersants). Kasashima exemplifies (#2) amounts of 0.09 parts metal stearate with 1 part fluorescent dye per 100 parts base resin.
It would have been obvious to add a fatty acid metal salt lubricant in Nakamura’s cover for the expected benefit. 

 In regards to applicant’s dependent claims:
Metal laurates would be immediately envisaged by one of ordinary skill open reading the term “fatty acid metal salt”. 

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Ohama 6561923.
	Ohama exemplifies (H of table 2) a golf ball having cover of a blend of 50 parts Himilan 1605, 50 parts Himilan 1706, 2.5 parts ZQ11, 2.5 parts ZQ17 and 0.3 parts TiO2. Himilan1605 and 1706 are one of applicant’s preferred ionomeric “first base 

In regards to applicant’s dependent claim:
UV absorbers may be included in the cover (col 5 line 18).


Claims 7-11,13,14 and 16 are rejected under 35 U.S.C. 103 as obvious over Ohama 6561923 in view of Kasashima 2014/0200100.
Ohama applies as explained above. Ohama does not suggest the inclusion of fatty acid salts.
Fatty acid salts are well known additives to ionomeric golf ball covers. Kasashima (paragraph 78) explain that fatty acid metal salts act as lubricants (eg processing aids, slip enhances or dispersants). Kasashima exemplifies (#2) amounts of 0.09 parts metal stearate with 1 part fluorescent dye per 100 parts base resin.
It would have been obvious to add a fatty acid metal salt lubricant in Ohama’s cover for the expected benefit. 

 In regards to applicant’s dependent claims:
Metal laurates would be immediately envisaged by one of ordinary skill open reading the term “fatty acid metal salt”. 



Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Tachinaba 2011/0224020.
	Tachinaba exemplifies (#5 of table 9) a golf ball having a center, intermediate layer(4), adhesion layer, cover (1) and paint layer(s). The cover (#1of table 3) blends of 100 parts polyurethane (applicant’s first base resin), 1 part ZQ-17, 0.05 parts TiO2, 0.2 parts Tinuvin770 and 1 part wax. ZQ17 is one of applicant’s preferred fluorescent pigments fixed in polyester (page 29 line 17 of applicant’s spec). Neither the center (table 1) nor intermediate layer (table 2) contain fluorescent dye/pigment.
Also note that prior to painting, the ball lacks fluorescent pigment/dye everywhere else in its structure.
	
	In regards to applicant’s dependent claims:
	Tinuvin770 is a UV light stabilizer (footnotes to Tachinaba’s table 3).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck, can be reached at telephone number 571-272-1078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 


/DAVID J BUTTNER/           Primary Examiner, Art Unit 1765                                                                                                                                                                                             	3/17/21